DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, the limitations “first and second chambers” and “the first and second chambers” are referring to two different components and should preferably recite “a first chamber and a second chamber, both the first chamber and the second chamber enclosed by sidewalls and a top of the vacuum source, the first chamber and the second chamber being separated by a flexible diaphragm”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the vacuum chamber" in limitation c.  There is insufficient antecedent basis for this limitation in the claim. It’s unclear whether this is intended to refer to “the first chamber” or “the vacuum source”, antecedence is needed.

Allowable Subject Matter
Claims 3-20 are allowed.
Claims 1 and 2 would be allowable if amended to overcome the claim objection and rejection under 35 USC 112(b) as set forth above.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1 and its dependents, the prior art does not teach or fairly suggest a vacuum source, comprising: a. first and second chambers enclosed by sidewalls and a top of the vacuum source, the first and second chambers being separated by a flexible diaphragm; b. a check valve permitting gas transport into and out of the first chamber; c. a heating element in the second chamber; and d. refrigerant in the second chamber.
Regarding claim 3 and its dependents, the prior art does not teach or fairly suggest a distillation and desalination system, comprising: a. a refrigeration unit; b. a vacuum source positioned in the refrigeration unit, the vacuum source comprising; i. a first chamber defining a first chamber volume; ii. a second chamber defining a second chamber volume; iii. a flexible diaphragm dividing the first chamber and the second chamber; and iv. a check valve permitting gas transport into and out of the first chamber, the check valve comprising an inlet and an outlet; and c. a distillation unit comprising; v. a distillation chamber; vi. a saline liquid in the distillation chamber; and vii. a headspace above the saline liquid, the headspace comprising a gas, wherein the inlet of the check valve is fluidically coupled to the headspace of the distillation unit
Wang (US 6,010,599) discloses of a vacuum source (col 1 line 5: "This invention relates to vacuum distillation devices ..."; col 3 lines 35 -39: "FIG. 1b shows a detailed view of a standalone distillation unit which has an outer metal or plastic distiller vessel (42). the distiller vessel contains a vacuum generating device, made up of a connector tube (30), a heater element (32), and a vapor separator (34)"; see fig.1 b), comprising: a chamber (col 4 lines 36-41: ''The following method of creating a vacuum replaces the need for an expensive vacuum pump and is based on a simple heating device which operates as follows: Turn on heater element (32) to generate steam, while the water is continuously supplied to the heater cavity ... "; heater cavity is the chamber); a heating element within the chamber (col 3 lines 38-39: " ... vacuum generating device, made up of ... a heater element (32) ... "; col 4 line 42: "Turn on heater element (32) ... "; see fig. 1b); and refrigerant in the chamber (cot 4 lines 42-44: "The steam generated by the heater element (32) also heats the refrigerant vapor inside the refrigerant evaporator (24) to a superheated state"; see fig. 1b). However, Wang does not disclose that the vacuum source comprises first and second chambers enclosed by sidewalls and a top of the vacuum source, the first and second chambers being separated by a flexible diaphragm, a check valve permitting gas transport into and out of the first chamber, a heating element in the second chamber, and refrigerant in the second chamber.
Lloyd et al (WO 99/61125 A1) teaches a vacuum source (page 5 lines 9-14: " ... a distillation apparatus having a boiling chamber for the raw liquid to be distilled ... [a] vacuum means connected to the distillation apparatus to reduce the pressure in the distillation apparatus to enable distillation of the raw liquid at substantially ambient temperature ... ") comprising: a pump (page 5 lines 29-31: Preferably, the vacuum means includes: a raw liquid eductor operably connected to the boiling chamber to reduce the pressure therein ... "; an eductor is a pump); a heating source and refrigerant (page 11 lines 9-14: "When the pressure in the distillation chamber reaches, eg., 95kPa ... [r]efrigerant from compressor (21) flows through heating coils (3) in the partial vacuum in the boiling chamber (1), and the raw water in the boiling chamber (1) will boil at near ambient temperature"; page 20 lines 24-28: "By selectively directing refrigerant to the cooling coils in the distillate tank; and to the cooling coils in the raw water tank,  ensures that the efficiency of the respective pumps and eductors is maintained to maintain the respective vacuum in the boiling and condensing chambers of the distillation apparatus"). However, Lloyd does not disclose that the vacuum source comprises first and second chambers enclosed by sidewalls and a top of the vacuum source, the first and second chambers being separated by a flexible diaphragm, a check valve permitting gas transport into and out of the first chamber, a heating element in the second chamber, and refrigerant in the second chamber.
Saxe (US 3,604,822) teaches a vacuum source for use in a diaphragm pump (col 3 lines 19-26: "Briefly, the invention is embodied in a thermally actuated diaphragm pump in which a driving fluid is continuously boiled; the resulting vapor is applied to a main pump chamber to produce the pumping stroke of the pump diaphragm ... [t]he return stroke of the diaphragm is powered by a vacuum produced in the main pump chamber by ... "), comprising: a check valve, the check valve comprising an inlet and an outlet (col 3 lines 55-62: " ... a source of vacuum generated by the secondary cooling system 50 ... [t]he driving fluid is condensed in condenser 59 of secondary cooling system 50 and is delivered by conduit 43, check valve 17 ... "); a heat exchanger (col 3 lines 55-59: " ... a source of vacuum generated by the secondary cooling system 50, which comprises a condenser 59 and a closed circuit heat exchanger including coil 52"); and refrigerant (col 3 lines 55- 56: " ... a source of vacuum generated by the secondary cooling system 50 ... "; col 5 lines 26-38: "The cooling system is charged with a coolant such as Freon 12 ... the liquid coolant to be located in the condenser tube 58 and the vapor-state coolant in the heat exchanger coil 52 ... the hot vapor from the pump chamber is brought... into contact with the cool vanes 57 of the condenser. On contact with the vanes the vapor is condensed thereby creating a vacuum operating upon diaphragm 6 or diaphragm 20"). Saxe does not teach chambers enclosed by sidewalls and a top of the vacuum source, the first and second chambers being separated by a flexible diaphragm, a check valve permitting gas transport into and out of the first chamber, a heating element in the second chamber, and refrigerant in the second chamber .
Fong et al (US 8,201,402) teaches a compressed air energy storage system (see abstract: “compressed-air energy storage system according to embodiments of the present invention comprises a reversible mechanism to compress and expand air, one or more compressed air storage tanks, a control system, one or more heat exchangers, and, in certain embodiments of the invention, a motor-generator”), Fong teaches an embodiment wherein compressed air is maintained pressure via hydraulic chamber 21z having a flexible diaphragm 125 that separates hydraulic liquid 49z from air being compressed 22z (See Fig 8, Col. 22, lines 31-40: “A hydraulic cylinder device 21 with a diaphragm 125 is illustrated such that when air enters the cylinder chamber 22z, via valve 121z, during the expansion cycle, the diaphragm 125 is forced downwardly. Consequently, the hydraulic liquid 49z is urged or driven through valve 123z and through pipe 124z. Similarly, during compression, the hydraulic liquid 49z is driven through valve 123z and into the cylinder chamber 22z, deflecting the diaphragm 125 upwardly, compressing the air in the upper part of the chamber 22z, which then exits via valve 121z”) which would be capable of conveying a vacuum however Fong does not teach a check valve permitting gas transport into and out of the first chamber, a heating element in the second chamber, and refrigerant in the second chamber, nor the system associated with a desalination and distillation system.
Zhu et al (US 2018/0345167 and US 10,661,194) teaches a system a method for vacuum desalination and distillation with integrated vacuum generation system (see abstract) Zhu fails to teach that the vacuum source comprises first and second chambers enclosed by sidewalls and a top of the vacuum source, the first and second chambers being separated by a flexible diaphragm, a check valve permitting gas transport into and out of the first chamber, a heating element in the second chamber, and refrigerant in the second chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772